
	
		II
		111th CONGRESS
		2d Session
		S. 3171
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 25, 2010
			Mrs. Lincoln (for
			 herself and Mr. Risch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  provide for the approval of certain programs of education for purposes of the
		  Post-9/11 Educational Assistance Program.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Training
			 Act.
		2.Approval of certain educational
			 institutions for purposes of the Post-9/11 Educational Assistance
			 ProgramSubsection (b) of
			 section 3313 of title 38, United States Code, is amended to read as
			 follows:
			
				(b)Approved programs of
				educationA program of
				education is an approved program of education for purposes of this chapter if
				the program of education is approved for purposes of chapter 30 of this title
				(including approval by the State approving agency concerned) and—
					(1)the program of education is offered by an
				institution offering postsecondary level academic instruction that leads to an
				associate or higher degree and such institution is an institution of higher
				learning (as that term is defined in section 3452(f) of this title); or
					(2)the program of education is offered by an
				institution offering instruction that does not lead to an associate or higher
				degree and such institution is an educational institution (as that term is
				defined in section 3452(c) of this
				title).
					.
		
